Citation Nr: 1208618	
Decision Date: 03/06/12    Archive Date: 03/19/12

DOCKET NO.  08-18 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical and Regional Office (RO) 
in Wichita, Kansas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for coronary artery disease.

2.  Entitlement to a rating in excess of 30 percent for an acquired psychiatric disability. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Matthew Blackwelder, Counsel


INTRODUCTION

The Veteran had active military service from November 1966 to November 1968.

This appeal comes to the Board of Veterans' Appeals (Board) from April 2008 and November 2010 rating decisions. 

The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but also his file on the "Virtual VA" system to insure a total review of the evidence. 

In April 2010, the Board remanded the Veteran's claim for consideration of a total disability rating based on individual unemployability (TDIU), pursuant to the holding in Rice v. Shinseki, 22 Vet. App. 447 (2009).  Adjudication of this issue was deferred by an August 2011 rating decision, and appears to still be pending (due to the fact that the above captioned issues remain pending before the Board).  Nevertheless, given the fact that the TDIU issue remains pending before the RO, it will be referred once again, to avoid any confusion. 

The issue of service connection for a left knee disability has recently been raised on several occasions by the Veteran (such as in a September 2011 statement), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  
 
The issue of entitlement to an increased rating for coronary artery disease is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDING OF FACT

The evidence of record demonstrates that the Veteran's anxiety disorder with depression has primarily been manifested by some panic; by disturbance of mood, affect and motivation; and by some sleep impairment, including occasional nightmares, but absent significant impairment of speech, orientation, memory, thought, judgment or hygiene; such that his overall occupational and social impairment has not resulted in reduced reliability and productivity. 


CONCLUSION OF LAW

Criteria for a rating in excess of 30 percent for an anxiety disorder with depression have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.130, Diagnostic Code (DC) 9400 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.
 
The Board notes that while the regulations require review of the recorded history of a disability by the adjudicator to ensure an accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  It is also noted that staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).
 
The Veteran's anxiety disorder with depression is rated at 30 percent under 38 C.F.R. § 4.130, Diagnostic Code 9400.

Under this Diagnostic Code, a 30 percent rating is assigned when a psychiatric disorder causes occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 50 percent rating is assigned when a psychiatric disorder causes occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is assigned when a psychiatric disorder causes occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); or an inability to establish and maintain effective relationships.

A 100 percent rating is assigned when a psychiatric disorder causes total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; danger of hurting self or others; intermittent inability to perform activities of living (including maintenance of minimal hygiene); disorientation to time or place; or, memory loss for names of close relatives, occupation, or own name.  Id.

Symptoms listed in VA's general rating formula for mental disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

According to the applicable rating criteria, when evaluating a mental disorder, the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and a veteran's capacity for adjustment during periods of remission must be considered.  38 C.F.R. § 4.126(a).  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely the basis of social impairment.  38 C.F.R. § 4.126(b).

In February 2008, the Veteran filed a claim seeking a rating in excess of 30 percent for his anxiety disorder with depression, indicating that he felt his symptoms had increased in severity over the previous several months.  

It is not disputed that the Veteran's psychiatric disability has caused him problems over the years.  Most importantly, however, the Board is focused on determining what the appropriate level of symptomatology was for the Veteran's symptomatology during the course of his appeal.  

Following the receipt of his claim, a VA examination was promptly provided in February 2008 at which it was noted that the Veteran had experienced psychiatric symptomatology in the past year, but that he was not receiving any treatment for it at that time.  The examiner noted that no medication had been prescribed for either anxiety or depression.  The Veteran reported bad dreams about Vietnam, and he reported experiencing many worries and thoughts about his finances, health, relationships with others, being alone, and family members' health.  He also reported panic symptoms when thinking about those issues.  The Veteran suggested that his symptoms had worsened since his latest divorce, and he added that his impending heart surgery the following week had increased his feelings of anxiety and depression.  

Socially, the Veteran reported that he had been leaving his house less and less over the years, but he denied feeling uncomfortable in social situations, stating that he did not go out for financial reasons.  The Veteran was clean and appropriately dressed.  He was cooperative and friendly, but his affect was constricted and his mood was described as anxious and depressed.  The Veteran was fully oriented with unremarkable thought processes and content.  The Veteran understood the outcome of his behavior and that he had a problem.  The Veteran did not demonstrate any inappropriate or obsessive/ritualistic behavior.  He did report panic attacks, explaining that to resolve the panic attacks he would pace in his house, but he denied any suicidal ideation or homicidal ideation and he had good impulse control with no episodes of violence.  He reported getting charged with a DUI a month earlier after having dinner with a friend.  

The examiner assigned a GAF of 45, reasoning that the Veteran's mood had worsened over the years as he had fewer social supports following his divorce and a lack of sufficient income to participate in activities with friends.  The examiner found that the Veteran's mental health disorder did not cause problems with judgment, but did cause negative thinking and had led to several divorces, the Veteran contended that he had been unable to maintain work due to anxiety and depression.

In March 2008, the Veteran underwent a triple bypass, at which time it was noted that two of his sisters were with him for support.

In April 2008, the Veteran was seen by VA mental health.  He reported feeling depressed and having trouble sleeping after having a triple bypass surgery three weeks earlier.  The Veteran's interests included fishing and watching sports on TV.  He indicated that he went fishing with friends and would occasionally go to the movies or a restaurant with friends.  The Veteran reported having memories of Vietnam.  On examination, he was cooperative and alert, with anxiety and depression.  His speech was normal and his thoughts were logical.  He had fair insight and judgment.  The psychiatrist assigned a GAF of 64.

In May 2008, the Veteran again was assigned a GAF of 65.  He reported experiencing approximately one nightmare per week, and stated that he had not been feeling well and had only gone fishing once (presumably since his last visit a month earlier). 

In August 2008, the Veteran was seen again by VA mental health.  He was alert and oriented, his grooming was fine, he had good eye contact, his mood was fair, and his affect was a little blunted.  The psychiatrist stated that little had changed since the April appointment.  There was no suicidal ideation or homicidal ideation and no overt psychotic symptoms.  The Veteran had mild to moderate depression, to which the psychiatrist assigned a GAF of 65. 

In April 2009, the Veteran reported having a bad week as an ex-wife he was close to passed away.  He was also facing sentencing for his 7th DUI.  At the appointment, the Veteran was alert and oriented, with fine grooming and good eye contact.  His mood was not very good due to his recent stressors, but his affect was appropriate.  The psychiatrist determined that the Veteran had major depression that was mild to moderate, assigning a GAF of 57.

In October 2011, the Veteran testified at a hearing before the Board that he was not sure if he was on any medication for depression, as he could not keep track of all his medication.  The Veteran was asked if he got treatment for his psychiatric condition, to which he replied that he only went whenever he had appointments.  He denied having experienced suicidal ideation for a number of years.  When asked if he had good days and bad days, the Veteran responded that just like everyone else he did.  However, when asked to describe a bad day, he stated that it was one where he was dizzy and did not feel like doing anything.  Additionally, the Veteran did not report any symptoms at his hearing that would suggest his psychiatric disability rating was insufficient.

Having reviewed the evidence of record from throughout the Veteran's claim, the Board concludes that the Veteran is appropriately rated.  In reaching this conclusion, the Board does not dispute that the Veteran does experience psychiatric symptoms; however, the Board is of the opinion that his symptoms simply do not rise to the level that would justify a 50 percent rating.

The body of evidence from which to evaluate the Veteran's condition, as described above, is somewhat limited, but the fact remains that the Veteran does not seek much psychiatric treatment, and has in fact cancelled several mental health appointments during the course of his appeal.

As noted, a 50 percent rating is assigned when a psychiatric disorder causes occupational and social impairment with reduced reliability and productivity due to such symptoms as (for example only): flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing and maintaining effective work and social relationships.  

While each of these symptoms does not have to be shown to warrant a 50 percent rating, the fact remains that when considering the overall impact of the symptomatology caused by the Veteran's anxiety disorder with depression, the Board does not believe that it has caused occupational and social impairment with reduced reliability and productivity during the course of his appeal.

In this case, the Veteran has not had speech or memory problems, and neither his judgment nor his thinking have been impaired.  The Veteran has complained that he does not have many friends, but there are a number of references to his having friends, and the Veteran has indicated that he does go to dinner with friends when he has money.  He has also reported fishing with friends.  Moreover, the Veteran clearly has some family interaction, as evidenced by the fact that two sisters were present with him when he underwent his triple bypass in March 2008.

One of the Veteran's primary symptoms appears to be panic, and it is noted that one of the symptoms of a 50 percent rating is panic attacks more than once per week.  However, it is also noted that weekly panic is one of the symptoms of a 30 percent rating.  Having reviewed the evidence of record, the Board is convinced that the Veteran's panic attacks occur weekly or less often.

The Board acknowledges that the Veteran was assigned a GAF of 45 at his VA examination in February 2008; and a GAF score between 41 and 50 is assigned when an individual presents either serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting); or has any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Yet, even at the February 2008 VA examination, the Veteran denied any suicidal ideation or homicidal ideation, and he had good impulse control with no episodes of violence.  He also acknowledged having friends, but did not interact with them frequently simply because of money problems, not because of discomfort in social situations, providing evidence against this claim.

Moreover, at three subsequent mental health evaluations, the Veteran was assigned significantly higher GAF scores, ranging from 57-65. 

A GAF score between 51 and 60 is assigned when an individual presents either moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks); or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with co-workers).  A GAF score between 61 and 70 is assigned when an individual presents either some mild symptoms (e.g., depressed mood and mild insomnia); or some difficulty in social, occupational or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  

As such, the Veteran's anxiety disorder with depression has been predominantly shown to be mild or at most moderate by the GAF scores that have been assigned during the course of his appeal, thereby supporting a continuation of the 30 percent rating that is currently assigned.

The Board has considered whether a staged rating would be merited by the lower GAF score that was assigned in February 2008; however, as noted, the regulations caution that an evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on an examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126.

Here, judging from the symptoms described throughout the course of the Veteran's appeal, there does not appear to be a manifest shift in symptoms at any distinct time that would suggest a permanent worsening of the underlying psychiatric disability, rather than the impact from a temporary stressor.  For example, it would appear that one of the Veteran's major stressors at the time of his VA examination in February 2008 was his impending heart surgery.  Yet, once the surgery was successful, thereby removing that temporary stressor, the Veteran's GAF scores improved.  This suggests that the symptoms described at the VA examination were not the result of a worsening or improving of the underlying disability at issue, but rather were the result of the removal of a temporary stressor.  This conclusion is also supported by the fact that the Veteran's GAF dipped a little to 57 in April 2009 following a set of recent, stressful events, including an arrest, heart problems, and the unexpected death of a person he was close to.  As such, it does not appear that the Veteran's underlying psychiatric disability has changed in severity during any distinct period of his appeal, and staged ratings are therefore not warranted. 

The Board acknowledges the Veteran's contentions that he cannot work, in part because of his psychiatric disability.  However, some interference with employment is contemplated in the schedular rating that is assigned.  Moreover, the Veteran acknowledged at his VA examination that degenerative bone disease in his knee and shoulder also contributed to his inability to work, and therefore he does not contend that he is unemployable solely due to his mental health disorder.  Additionally, a TDIU has been referred to assess the Veteran's employability as a result of his service connected disabilities. 

As noted above, the symptoms listed in VA's general rating formula for mental disorders only serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan, 16 Vet. App. 436 (2002). In this case, the vast majority of the types of symptoms that are representative of a 50 percent rating are missing from the Veteran's medical records; and the one main symptom that is present, namely panic, is also a symptom of a 30 percent rating.  Additionally, the Veteran's overall functioning clearly reflects some familial relations and other social interaction. 

The Board is aware of the Veteran's complaints as to the effects of his service-connected anxiety disorder with depression has on his activities of work and daily living.  However, from a review of the medical and lay evidence of record, the Veteran's anxiety disorder with depression has resulted in interference with his social relations, but a larger factor interfering factor appears to be lack of financial resources.  Moreover, a 30 percent rating specifically anticipates social impairment.  

The Veteran's anxiety disorder with depression also causes some impairment of industrial functioning, but the assigned 30 percent rating likewise contemplates some loss of workplace efficiency.  Given these conclusions, a schedular rating in excess of 30 percent for the Veteran's anxiety disorder with depression is denied.

The Board has also considered whether referral for consideration of an extraschedular rating is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an "extra-schedular" evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1).  The Court has held that the determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry, the responsibility for which may be shared among the RO, the Board, and the Under Secretary for Benefits or the Director, Compensation and Pension Service.  Thun v. Peake, 22 Vet. App. 111 (2008).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  If the criteria do not reasonably describe the claimant's disability level and symptomatology, a determination must be made whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id. 

However, in this case, the medical evidence fails to show anything unique or unusual about the Veteran's anxiety disorder with depression that would render the schedular criteria inadequate.  The Veteran's main symptoms are depressed moods and panic which are both contemplated in the rating assigned.  Moreover, the evidence does not show that the Veteran has been hospitalized on account of his mental health disorder, or that it has caused marked interference with employment (as some interference is contemplated by the schedular rating that is assigned).  As such, it is not be found that his disability met the "governing norms" of an extraschedular rating.  Accordingly, referral for consideration of an extraschedular rating is not warranted. 



Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits and must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  With respect to service connection claims, a section 5103(a) notice should also advise a claimant of the criteria for establishing a disability rating and effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In the present case, required notice was provided by a letter dated in February 2008, which informed the Veteran of all the elements required by the Pelegrini II Court as stated above.  The letter also informed the Veteran how disability ratings and effective dates were established.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA treatment records have been obtained, and the Veteran has denied receiving any private psychiatric treatment.  Additionally, the Veteran testified at a hearing before the Board.  The Veteran was also provided with a VA examination (the report of which has been associated with the claims file).
 
VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

ORDER

A rating in excess of 30 percent for the Veteran's anxiety disorder with depression is denied.


REMAND

At his Board hearing in October 2011, the Veteran testified that since his last VA examination, he had become more fatigued when doing activities, stating that it wore him out to do anything, and that he could not even vacuum.  He denied seeking any specific treatment, but indicated that he took a lot of nitroglycerin pills. 

The Veteran's last VA heart examination was conducted in February 2010, and given the Veteran's recent testimony, the Board concludes that this examination should no longer be considered contemporaneous.  As such, a remand is necessary to provide the Veteran with a contemporaneous examination.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records from September 2011 to the present.

2.  Then, schedule the Veteran for a VA heart examination to determine the current nature and severity of his coronary artery disease.  The examiner is asked to complete indicated diagnostic tests and studies, to include a laboratory determination of metabolic equivalents (METs) by exercise testing, an electrocardiogram, an echo-cardiogram, and an x-ray study.  With regard to the MET testing, the examiner must document the level of METs at which dyspnea, fatigue, angina, dizziness or syncope develops.

If a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by the medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  The examiner is specifically asked to indicate whether there is currently, or has been at any time since July 2000: 

a) evidence of cardiac hypertrophy or dilation on electrocardiogram, echocardiogram, or X-ray;

b) evidence of either congestive heart failure; or any episode(s) of acute congestive heart failure (if there are acute episode(s) note it/them).

c) evidence of left ventricular dysfunction, and, if so, provide an ejection fraction.

3.  Then readjudicate the appeal.  If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
JOHN J. CROWLEY 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


